NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2009-1569
                                 (Serial No. 09/893,808)




                   IN RE VICTOR A. SCHRECK, KAREN M. COPE,
                              and RICHARD ROUSE




      Michael A. Hawes, Baker Botts L.L.P., of Houston, Texas, argued for appellants.

        Scott C. Weidenfeller, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and William G. Jenks, Associate Solicitor. Of counsel was Nathan K. Kelley,
Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-1569
                              (Serial No. 09/893,808)



                  IN RE VICTOR A. SCHRECK, KAREN M. COPE,
                             and RICHARD ROUSE




                                  Judgment

ON APPEAL from the       United States Patent and Trademark Office
                         Board of Patent Appeals and Interferences

in CASE NO(S).           09/893,808.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, PLAGER, and GAJARSA, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT



DATED April 12, 2010                      /s/ Jan Horbaly
                                         Jan Horbaly, Clerk